 

OHR PHARMACEUTICAL, INC. 8-K [ohr-8k_011515.htm]

 

EXHIBIT 10.52

 

AMENDMENT 1 TO CLASS H COMMON STOCK PURCHASE WARRANT

 

This AMENDMENT 1 (this “Amendment”), dated as of January 15, 2015, to the Class
H Common Stock Purchase Warrants (the “Warrants”), originally issued by Ohr
Pharmaceutical, Inc. (the “Company”) on January 15, 2010;

 

W I T N E S S E T H:

 

WHEREAS, under the terms of Sections 18 and 19 of the Warrants, the Warrants may
be amended with the consent (the “Required Consent”) of a majority in interest
of the holders of the Warrants;

 

WHEREAS, Greenstein, the sole holder of the Warrants, upon execution of this
Amendment constitutes the Required Consent; and

 

WHEREAS, capitalized terms not otherwise defined herein shall have the meaning
set forth in the Warrants;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto agree as follows:

 

1.         Greenstein and the Company agree that the Warrants are hereby amended
to provide:

 

(a)       The following term shall be added as defined term in the Warrants:

 

““Fair Market Value” shall be equal to the average of the closing sale price of
the Common Stock during the five (5) trading days immediately preceding the date
of the event which requires the determination of Fair Market Value on the Nasdaq
Capital Market during such five (5) day trading period.”

 

(b)       In addition to the exercise rights set forth in Section 3.1 and 3.2 of
the Warrants, Greenstein, a Holder of the Warrants, may exercise the Warrants as
follows:

 

“In addition to the method of payment set forth in Section 3.1 or 3.2 of the
Warrants and in lieu of any cash payment required thereunder, the Holder(s) of
the Warrants shall have the right at any time and from time to time to exercise
the Warrants in full or in part by surrendering shares of Common Stock or
Warrants in the manner and at the place specified in Section 3.1 of the Warrants
as payment of the aggregate Purchase Price per share for the Warrants to be
exercised. The number of Warrants or shares of Common Stock to be surrendered in
payment of the aggregate Purchase Price for the Warrants to be exercised shall
be determined by multiplying the number of Warrants to be exercised by the
Purchase Price per share, and then dividing the product thereof by an amount
equal to the Fair Market Value per share of Common Stock on the date that all
documents and instruments required to be delivered or surrendered to the Company
for exercise of the Warrant have been so delivered or surrendered.”

 

 

 

 

(c)       Greenstein hereby agrees to lock up all shares received upon exercise
of the Warrant for a period of one year from the date hereof pursuant to a
lockup agreement in customary form.

 

2.         Miscellaneous. (a) Except as specifically provided herein, (i) the
Agreement and Warrants shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed, (ii) the execution, delivery and
effectiveness of this Amendment shall not constitute a waiver of any provision
of any of the Warrant, (iii) all references to the Warrant in the Warrant and
this Amendment shall refer to the Warrant as amended hereby and as amended from
time to time, and (iv) this Amendment shall be subject to Sections 17 through 19
of the Warrants.

 

(b)       This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same instrument. This Amendment shall be accepted, effective and binding, for
all purposes, when the parties shall have signed and transmitted to each other,
by fax, .pdf or otherwise, copies of this Amendment.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers, as of the
date and year first above written.

 

OHR PHARMACEUTICAL, INC.                 By: /s/ Sam Backenroth     /s/ Ira
Greenstein Name: Sam Backenroth   Name: Ira Greenstein Title: Chief Financial
Officer      

 

 

 

 